Citation Nr: 1647225	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 30, 2014.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from July 22, 1969 to October 24, 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that, pursuant to the Board's December 2013 decision, granted service connection for PTSD; and subsequently assigned a 70 percent rating, effective September 23, 2010, the date of the original claim for service connection.  By way of November 2014 correspondence, the Veteran disagreed with 70 percent rating assigned.  A December 2014 rating decision continued the 70 percent rating for PTSD and denied TDIU.  The RO issued a statement of the case (SOC) with regards to the Veteran's PTSD rating in June 2015, and the Veteran filed a substantive appeal the same month.  By rating action dated in June 2015, a TDIU was assigned from January 30, 2014.

Because the 70 percent rating is not the highest rating for PTSD; and a TDIU was not made effective from the date service connection for PTSD was awarded (i.e., September 23, 2010), the issues remain on appeal to the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also AB v. Brown, 6 Vet. App. 35 (1993).

In September 2016, the Veteran and his attorney submitted additional evidence with a waiver of initial RO consideration.

Finally, the Veteran's representative motioned to have an earlier docket number for the case.  In November 2016, the Board notified the representative that the original docket number would be assigned for the Veteran's case.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

This appeal is processed utilizing both the Virtual VA and Veterans Benefits Management System (VBMS) electronic systems.



FINDINGS OF FACT

1.  For the entire period under consideration, PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment.

2.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran is entitled to a TDIU for the entire period under consideration. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for the entire rating period for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met for the entire period under consideration.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The duty to notify has been met.  See January 2014 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records, private and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. §  4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in March 2013, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

In September 2010, the Veteran submitted a claim for PTSD.  As discussed, the Board found in its December 2013 decision that service connection was warranted for PTSD.  Pursuant to such finding, a January 2014 rating decision issued by the RO assigned a 70 percent rating, effective from the September 23, 2010 date of claim.  The Veteran has disagreed with the initial rating assigned.  

During a September 2011 VA mental health management session, the Veteran reported feelings of depression.  He also reported that he had no family or friends and feels isolated.  He reports that he has difficulty forming relationships and trusting others.  He reported hypervigilance.  Mental status examination revealed the Veteran was appropriately groomed for the weather.  He was oriented in all spheres.  His judgment and insight were intact.  He had adequate eye contact.  His speech was clear; however it was loud and emotional.  He denied delusions, current suicidal or homicidal ideation, intent, or plan.  He denied perceptual disturbance.  His mood was depressed and affect somewhat constricted.  The thought process was logical, but at times was circumstantial, and he was noted to go into lengthy details about things.  The Veteran's behavior was cooperative.  PTSD was diagnosed and the Veteran was assigned a GAF score of 55.

During an August 2013 VA mental health management session, the Veteran reported anxiety and difficulty sleeping.  He also noted that he experiences frequent nightmares, flashbacks, intrusive thoughts, a hyperstartle response, and hypervigilance.  He denied current suicidal and/or homicidal ideation, intent, or plan.  Mental status examination revealed the Veteran was oriented in all spheres.  His insight and judgment were fair during the interview.  He was appropriately dressed and groomed.  He displayed adequate eye contact.  His speech was clear without evidence of overproductive or pressure.  The Veteran denied perceptual disturbance.  His mood was anxious.  His affect was full, however emotional.  The Veteran's thought process was logical and devoid of formal thought disorder.  His behavior was cooperative.

During the September 2013 VA examination, the Veteran reiterated his complaints.  The examiner diagnosed several disorders to include PTSD, Depressive Disorder NOS and Personality Disorder NOS.  The examiner was able to separate out the symptoms contributing to the Veteran's PTSD but could not separate what portion of the occupational and social impairment is attributable to each disorder.  The examiner stated the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and adapting to stressful circumstances, including work or a worklike setting and inability to establish and maintain effective relationships.

The June 2014 VA examination results were essentially unchanged.  In addition, the examiner was asked how PTSD affected the Veteran's employment.  The examiner opined that the Veteran's PTSD was not severe enough to render him unable to secure and maintain substantially gainful employment.  

An additional opinion was obtained in October 2014 that asked how the Veteran's PTSD specifically affected his employment to include sedentary employment.  The examiner reviewed all evidence of record and stated the Veteran's PTSD symptoms would impair his occupational functioning to some degree.  She indicated that the Veteran's anxiety and discomfort in crowds would impair his ability to work in a crowded or busy setting.  The examiner noted that the Veteran's easy irritability and anger would impair his ability to maintain appropriate interpersonal relationships in a work setting and would decrease the likelihood of success in a job which requires frequent interaction with others.  The examiner also noted that the Veteran's difficulty dealing with stressful situations would impair his ability to function in a high stress or high demand work setting.  The examiner stated however, these symptoms would not completely preclude work.  Based only on his psychological symptoms, the Veteran would likely be able to maintain employment in a low stress, low demand work setting, in a position which does not require much interaction with other people.  The examiner reported the Veteran has worked successfully in the past since the development of his mental health conditions.  She noted that the Veteran worked successfully as a truck driver for a number of years and left not due to his mental health symptoms but due to his back pain.  It was noted that the Veteran has received social security disability for his non service-connected back condition only.  The Veteran was noted to have worked successfully part time for a dental practice and left again not due to mental health symptoms but because he did not want to threaten his rent subsidy by having too large an income.

During a January 2015 VA mental health management session, the Veteran reported a depressed mood.  He indicated that his sleep is interrupted, as he wakes up every 2 hours.  The Veteran endorsed nightmares, flashbacks, startled response, hypervigilance, avoidance of crowds and public places, emotional numbness, irritability, and difficulty getting close to people for fear of abandonment.  He denied current suicidal and/or homicidal ideation, intent, or plan.  The Veteran also denied perceptual disturbance and delusions.  The Veteran indicated that his girlfriend was not talking to him because she wanted to go out more, while he does not want to leave the house.  The Veteran indicated that he spends most of his day in his house on his bed.  Mental status examination revealed the Veteran was oriented in all spheres.  His insight and judgment were fair.  He was appropriately dressed and groomed.  His speech was clear and goal directed, without evidence of overproductive and pressured.  The Veteran's affect was full to constricted.  His thought process was logical and devoid of formal thought disorder.  His behavior was cooperative.

During a March 2015 VA examination, the examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms reported were depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships and suicidal ideation.

In an April 2015 private psychiatric evaluation report, A.I., MD, indicated that the Veteran's PTSD aggravates his non service-connected back condition and thus the Veteran was not capable of substantially gainful employment due to service-connected PTSD.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  At no time has  the Veteran reported and the record fails to show auditory hallucinations, gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

No VA examiner found total occupational and social impairment.  And while private provider Dr. A.I. suggested that the Veteran was unable to sustain suitable gainful employment and that he was 100 percent disabled, he does not address the social component of the rating schedule sufficient to support a total schedular rating.  While he had few social interactions, the Veteran was able to leave the house to get coffee every morning, shop for his groceries, and recently had been in a long term relationship.

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that the one noted GAF score assigned during the relevant period does not provide a basis for assigning a higher rating.  The Veteran's GAF score on September 2011 VA examination was 55.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted, a GAF score of 55 was assigned during the September 2011 VA examination.  Indeed this GAF score indicates only moderate symptomatology. Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for an initial rating in excess of 70 percent for the PTSD disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Other considerations

The Board refers to the legal criteria above and considered whether an extra-schedular rating for PTSD is warranted in this case. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: irritability, nightmares, flashbacks, avoidance behavior, emotional detachment, diminished interest, disturbances in motivation and mood (euthymic dysphoric, irritable), depression, flattened or constricted affect, anxiety, chronic sleep impairment, poor social interactions.  Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  A higher rating is available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).

TDIU

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

The Veteran is service connected for PTSD, rated as 70 percent disabling, effective from September 23, 2010 (the entire rating period).  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability for the entire rating period.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his physical disabilities.

In January 2014, the Veteran indicated that he was unable to work due to his PTSD.  As noted above several examiners noted that the Veteran's psychiatric disability effects his employability.  Based on an April 2015 private psychiatric evaluation from Dr. A.I., the RO granted entitlement to TDIU effective from January 30, 2014, the date of the Veteran's claim.  The Board again notes, however, service connection for PTSD rated as 70 percent has been in effect since September 23, 2010 and the Veteran has sought an increased rating.  The Board observes that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an August 2016 (received by the Board in September 2016) private vocational assessment report, the vocational expert indicated that she had reviewed the Veteran's entire file and opined that the functional effects of the Veteran's psychiatric disability has rendered him incapable of substantially gainful employment from at least 1989.  She reasoned that substantially gainful sedentary work in a competitive market requires the ability to sit for up to 6 hours and stand and/or walk up to possibly 2 hours in an 8-hour work day, five days per well, 40 hours a week or the equivalent.  She noted that a worker must be capable of maintaining the expected pace and production required by the employer and do so with minimal absences or breaks from work.  The examiner indicated that a worker must be able to complete tasks fully while maintaining appropriate relationships with co-workers, supervisors, or possibly customers depending on the occupation.  She noted the worker must also be able to maintain a regular and predictable daily and weekly schedule.  With regards to the Veteran, the examiner noted that due to his psychiatric disability it was highly likely that the Veteran would require frequent absences from work as well as excessive breaks during a workday, and accommodations to an extent that would not be tolerated by an employer in a competitive market.

Resolving all doubt in favor of the Veteran, the Board finds the evidence indicates the Veteran was unable to maintain employment due to his PTSD, prior to January 30, 2014 and more specifically, for the entire period under consideration.  Considering the August 2016 opinion and adequate reasoning of the expert; as well as the severity of the Veteran's service-connected disability, the Board finds that the evidence is at least in equipoise, and entitlement to TDIU is granted, prior to January 30, 2014. 


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

A TDIU for the period prior to January 30, 2014 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


